SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act Date of Report:April 29, 2011 (Date of Earliest Event Reported) Akorn, Inc. (Exact Name of Registrant as Specified in its Charter) Louisiana 001-32360 72-0717400 (State or other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1925 W. Field Court, Suite 300 Lake Forest, Illinois60045 (Address of principal executive offices) (847) 279-6100 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): oWritten communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communication pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communication pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240. 13e-4(c)) Item 2.02Results of Operations and Financial Condition On May 3, 2011, Akorn issued a press release announcing financial results for the quarter ended March 31, 2011. A copy of the press release is furnished as Exhibit 99.1 to this report and is incorporated herein by reference. The information furnished pursuant to Item 2.02 of this report, including Exhibit 99.1, shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed to be incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, unless the Registrant expressly incorporates the information by reference in such a filing. Item 5.07Submission of Matters to a Vote of Security Holders On April 29, 2011, Akorn held its annual meeting of shareholders.At that meeting, by proxy vote, the shareholders of the Company voted affirmatively to elect six directors, to ratify the Audit Committee’s selection of Ernst & Young LLP to serve as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2011, to approve by non-binding advisory vote the Company’s current executive compensation programs and practices, and to advise that future votes on executive compensation should occur every one year. 1. Election of Directors.The following six individuals were elected to serve as directors of the Company for a one-year term beginning immediately and ending on the date of the Company’s 2012 annual meeting of shareholders: Nominee Votes For Votes Withheld Broker Non Votes JohnN. Kapoor, Ph.D. Kenneth S. Abramowitz Ronald M. Johnson Steven J. Meyer Brian Tambi Alan Weinstein 2. Ratification of Ernst & Young LLP to serve as our independent registered public accounting firm for the fiscal year ending December 31, 2011.Ratification required affirmative vote of a majority of the votes cast.Voting results were as follows: Shares Voted Percent of Votes Cast For 99.9% Against 0.1% Abstain 0.0% Non Votes 0 n/a 3. Non-binding advisory vote to approve the Company’s current executive compensation programs and practices.The advice of shareholders is based on the majority of votes cast, with abstentions and non-votes having no impact on the results.Voting results were as follows: Shares Voted Percent of Votes Cast For 98.8% Against 1.2% Abstain n/a Non Votes n/a 4. Non-binding advisory vote on the frequency with which the Company should hold future non-binding advisory votes on the Company’s executive compensation programs and practices.The advice of shareholders is based on the majority of votes cast, with abstentions and non-votes having no impact on the results.Voting results were as follows: Frequency of Future Votes on Executive Compensation Shares Voted Percent of Votes Cast Every One Year 95.3% Every Two Years 0.0% Every Three Years 4.7% Abstain n/a Non-Votes n/a Item 7.01Regulation FD Disclosure. On May 3, 2011, Akorn issued a press release announcing that it entered into an agreement to acquire Woburn, MA, based Advanced Vision Research, Inc., an over-the-counter ophthalmic company that develops and markets eye care products under the TheraTears® and MacuTrition ® brand names, for $26 million in cash on hand, and that it plans to launch a new Consumer Health Division. A copy of the press release is furnished as Exhibit 99.2 to this report and is incorporated herein by reference. The information furnished pursuant to Item 7.01 of this report, including Exhibit 99.2, shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed to be incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, unless the Registrant expressly incorporates the information by reference in such a filing. Item 9.01Financial Statements and Exhibits. (d)Exhibits. The following is furnished as an exhibit to this Current Report: Exhibit No. Description of Exhibit. Press release issued by Akorn on May 3, 2011 announcing financial results for the quarter ended March 31, 2011. Press release issued by Akorn on May 3, 2011 announcing entry into an agreement to acquire Vision Research, Inc. and plans to launch a new Consumer Health Division. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. Akorn, Inc. By: /s/Timothy A. Dick Timothy A. Dick Chief Financial Officer Date:May 3, 2011
